 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   JOSHUA J. GODHART,
                                                          Case No.: 2:19-cv-01541-JAD-VCF
12          Plaintiff(s),
                                                                         ORDER
13   v.
                                                                    (Docket No. 41)
14   TESLA, INC.,
15          Defendant(s).
16         Pending before the Court is Defendant’s motion to stay the early neutral evaluation in this
17 case on January 6, 2020. Docket No. 41. A response shall be filed be filed no later than December
18 11, 2019. Any reply shall be filed no later than December 12, 2019.
19         IT IS SO ORDERED.
20         Dated: December 6, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
